Case 3:19-cv-01343-RJD Document 23 Filed 07/14/20 Page 1 of 2 Page ID #1458




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANETTA MARIE HAMMOND,                                       )
                                                             )
        Plaintiff,                                           )
                                                             )
                 vs.                                         )        CIVIL NO. 19-cv-1343-RJD 1
                                                             )
COMMISSIONER of SOCIAL SECURITY,                             )
                                                             )
        Defendant.                                           )

                                    MEMORANDUM AND ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Joint Motion for Remand. (Doc. 22).

        The parties ask that this case be remanded for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand)

depends upon a finding of error, and is itself a final, appealable order. See, Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive Disability

Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment

should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

        The parties agree that, “Upon receipt of this Court’s order, the Appeals Council will re-

examine the step five issue of transferability of skills and consider issuing a decision. If the

record does not provide sufficient support for an Appeals Council decision, it will remand the

case to a new Administrative Law Judge and will instruct the Administrative Law Judge to give

the claimant an opportunity for a hearing; obtain supplemental evidence from a vocational expert

to determine whether the claimant has acquired any skills that are transferable with very little, if



1
 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to 28 U.S.C.
§636(c). See, Docs. 10, 15.

                                                        1
Case 3:19-cv-01343-RJD Document 23 Filed 07/14/20 Page 2 of 2 Page ID #1459




any, vocational adjustment to other occupations under the guidelines in Social Security Ruling

82-41; and issue a new decision.”

       Plaintiff applied for disability benefits in December 2014. (Tr. 99). While recognizing

that the agency has a full docket, the Court urges the Commissioner to expedite this case on

remand.

       For good cause shown, the parties’ Joint Motion for Remand (Doc. 22) is GRANTED.

       The final decision of the Commissioner of Social Security denying plaintiff’s application

for social security benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff.

       IT IS SO ORDERED.

       DATED: July 14, 2020.



                                             s/ Reona J. Daly
                                             REONA J. DALY
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
